             Case 2:20-sw-00464-DB Document 5 Filed 12/07/20 Page 1 of 1

1 MCGREGOR W. SCOTT                                                              FILED
  United States Attorney
                                                                                Dec 07, 2020
2 JASON HITT                                                                 CLERK, U.S. DISTRICT COURT
  Assistant United States Attorney                                         EASTERN DISTRICT OF CALIFORNIA

3 501 I Street, Suite 10-100
  Sacramento, CA 95814
4 Telephone: (916) 554-2700
  Facsimile: (916) 554-2900
5

6 Attorneys for Plaintiff
  United States of America
7

8                             IN THE UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
   IN THE MATTER OF THE APPLICATION                CASE NO: 2:20-SW-0464 DB
11 OF THE UNITED STATES OF AMERICA
   FOR SEARCH WARRANTS:                            [PROPOSED] ORDER TO UNSEAL SEARCH
12                                                 WARRANT AND SEARCH WARRANT
   5824 ALAMEDA LANE,                              AFFIDAVIT
13 SACRAMENTO, CA 95824

14

15
          Upon application of the United States of America and good cause having been shown,
16
          IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, unsealed.
17

18   Dated: December 7, 2020
                                                     The Honorable Allison Claire
19                                                   UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28


     [PROPOSED] ORDER TO UNSEAL SEARCH W ARRANT
